The fact, that some of the jury misapprehended the testimony, does not furnish good cause for a new trial.The defendant, who was postmaster at Belfast, moved for a new trial, because some of the jurors misunderstood the testimony contained in the deposition of one Gurley, a witness adduced by the plaintiff; who deposed touching his general practice in the transmission of letters on business, but was understood by them to speak ppsitively to the fact of having sent a certain letter to the plaintiff on a particular day, for the detention or loss of which letter, the present action was brought.But the Court unanimously denied the motion ; for they said the tendency of such a practice would be extremely mischievous. Besides, it was the duty of the jurors to have read the deposition, it being committed to them, with the other papers in the cause, for that purpose. A new trial, however, was afterwards granted on other grounds.